     Case 3:20-cv-03845-EMC Document 109-3 Filed 08/10/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                          NORTHERN DISTRICT OF CALIFORNIA,
10                                  SAN FRANCISCO DIVISION
11

12   Google LLC,                                 Case No. 20-cv-03845-EMC
13                  Plaintiff,                   [PROPOSED] ORDER GRANTING
                                                 SONOS, INC.’S MOTION FOR LEAVE
14          v.                                   TO AMEND INVALIDITY
                                                 CONTENTIONS
15   Sonos, Inc.,
16                  Defendant.
17

18

19
20

21

22

23

24

25

26

27

28                                                  [PROPOSED] ORDER GRANTING SONOS’S MOTION
                                                              FOR LEAVE TO AMEND CONTENTIONS
                                                                             20-CV-03845-EMC
     Case 3:20-cv-03845-EMC Document 109-3 Filed 08/10/21 Page 2 of 2



 1          Before this Court is Defendant Sonos, Inc.’s (“Sonos”) Motion for Leave to Amend

 2   Invalidity Contentions. Sonos has shown good cause to amend and that amendment will not

 3   unduly prejudice Google LLC. Accordingly, having reviewed the parties’ submissions, and good

 4   cause having been shown, the Court GRANTS Sonos’s motion.

 5

 6   Dated: ______________, 2021
                                                             HON. EDWARD M. CHEN
 7                                                           United States District Judge
 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                           [PROPOSED] ORDER GRANTING SONOS’S MOTION
                                                 1                   FOR LEAVE TO AMEND CONTENTIONS
                                                                                    20-CV-03845-EMC
